Callahan and Van Voorhis, JJ.
(dissenting). In view of the waiver of the practice point that an order in the nature of prohibition is not the proper remedy, we dissent and vote to reverse the order appealed from and to grant petitioner-appellant’s application to restrain respondents from taking jurisdiction of the filiation proceeding at the instance of the welfare commissioner of New York City. The determination in the County Court of Chautauqua County, under section 121 of the Domestic Rélations Law, on notice to and with the consent of the welfare commissioner of that county, is res judicata. Otherwise there would be little object in section 121, which was evidently enacted to enable a putative father of an illegitimate child to buy his peace according to that procedure. We are not concerned with the wisdom of this statute, and cannot pass upon whether the amount approved in Chautauqua County was sufficient for the support of this child. If insufficient, relief must be obtained by proper proceedings to attack the Chautauqua County order collaterally or to review it upon appeal. The provision in the statute requiring the welfare commissioner of the county where the mother resides to be a party to the proceeding for the approval of the agreement under section 121 of the Domestic Relations Law, signifies that he is to represent the public interest, and that the order to be made shall be binding upon public welfare departments in all parts of the State. Otherwise there would be no finality to the approval of such agreements if mother and child moved from one county to another. The construction placed on the statute by the majority would permit the bringing of any number of successive filiation proceedings by the welfare authorities in various cities and counties wherever the infant might be temporarily residing, although compromises had been effectuated in prior proceed*144ings in courts having jurisdiction. This would largely destroy incentive upon the part of putative fathers to enter into such agreements, which the Legislature by enacting the statute evidently considered to be in the public interest.
Glennon, J. P., Dore and Shientag, JJ., concur in Per Curiam opinion; Callahan and Van Yoorhis, JJ., dissent in opinion.
Order affirmed, with $20 costs and disbursements to the respondents.